ORIGfCase 1:16-cv-07682-LLS
      "d. L
                               Document 80 Filed 06/04/20 Page 1 of 3
                                                    r=,::.:.:::. -- -:::-_:......;=::::::::===:.:::::==.:..
                                                     . LSlJC .:u,,r   ..
                                                             1..:1'\[\V


                                                      DOCUMENT
UNITED STATES DISTRICT COURT                          ELFCTRO'\lCALLY FI.LED
SOUTHERN DISTRICT OF NEW YORK                         DOC#:
I.O.B. REALTY,   INC.,                                DA n: F_II_t_D_:         -6-.,/_,.,l--1-/.--2-c-,,
                              Plaintiff,

              - against -                          16 Civ. 7682                   (LLS)

PATSY'S BRAND, INC. and                                     JUDGMENT
JOHN DOES 1-10,

                              Defendants.

     Defendant Patsy's Brand,      Inc. ~aving appealed the July 2,

2018 Judgment, the Court of Appeals having vacated that Judgment

by Summary Order on May 6, 2020 instructing this Court to

explain its disposition, this Court having complied by Response

to Order of Remand on May 8, 2020, and having received the

Mandate on May 27, 2020; and


     The Mandate stating that the Court of Appeals had

"considered the remainder of Patsy's Brand's arguments and find

them to be without merit", this Court finds that:


     The disputes in which the parties and the United States

Patent and Trademark Office ("PTO") are at present entangled

have their sources in the relationship between the trademark

PATSY'S OF NEW YORK for restaurant services and the trademark

PATSY'S PIZZERIA which is being denied registration for pizzeria

services and for franchising services based on the misconception

that it is sufficiently similar to PATSY'S OF NEW YORK to

                                     -1-
        Case 1:16-cv-07682-LLS Document 80 Filed 06/04/20 Page 2 of 3



produce confusion.     In reality

      1. There is no likelihood of confusion between PATSY'S OF

NEW YORK and PATSY'S PIZZERIA. Except for the name Patsy's, no

word in one appears in the other.           It is stipulated that "Neither

party produced evidence of actual confusion"           (Stipulated Fact

40)   and "Neither party entered or otherwise produced survey

evidence concerning a likelihood of confusion"            (Stipulated Fact

41) between the two marks;

       2. At various times all parties have recognized and

asserted the dissimilarity between the marks and the

unlikelihood of confusion; and accordingly

       IT IS ORDERED, ADJUDGED, AND DECREED that

       3.   Pursuant to Section 37 of the Lanham Act,        15 U.S.C. §

1119,* the PTO is directed forthwith to grant Applications

numbered 76/649,149 and 77/086,491 and to register the mark

PATSY'S PIZZERIA for pizzeria services and for franchising

services; and

       4. The Clerk shall certify a copy of this order to the

Director of the PTO for compliance herewith; and




'Section 37 of the Lanham Act, 15 U.S.C. § 1119, provides:
      In any action involving a registered mark the court may determine
      the right to registration, order the cancelation of registrations,
      in whole or in part, restore canceled registrations, and otherwise
      rectify the register with respect to the registrations of any party
      to the action. Decrees and orders shall be certified by the court
      to the Director, who shall make appropriace entry upon the records
      of the Patent and Trademark Office, and shall be controlled t~ereby.

                                      -2-
         Case 1:16-cv-07682-LLS Document 80 Filed 06/04/20 Page 3 of 3



     5. The Clerk shall close the case.



Dated:       New York, New York
             June 4, 2020

                                              ~4      ,.-rt..t,,,,,
                                             LOUIS L. STANTON
                                                 U.S.D.J.




                                      -3-
